Citation Nr: 1501842	
Decision Date: 01/14/15    Archive Date: 01/20/15

DOCKET NO.  12-28 090	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Wichita, Kansas


THE ISSUES

1. Entitlement to service connection for left ear hearing loss.

2. Entitlement to service connection for tinnitus. 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Larson, Associate Counsel




INTRODUCTION

The Veteran served on active duty from August 1970 to March 1972.  He also had subsequent service in the Army Reserves.    

This matter comes before the Board of Veterans' Appeals (Board) from an August 2011 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Wichita, Kansas, which reconsidered and affirmed a February 2011 decision.  

The Board notes that this appeal only concerns left-ear, as opposed to bilateral, hearing loss.  The Veteran initiated a separate claim for his right ear hearing loss, but was denied in a May 2012 rating decision.  He did not appeal this decision and it became final.  38 U.S.C.A. § 7105(c).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Unfortunately, a remand is required in this case.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.

The Veteran alleges that he suffers from left ear hearing loss and tinnitus as a result of his active duty service.  He has cited acoustic trauma experienced while in basic training, including gunfire and explosions.  He stated that he was not given hearing protecting for use during high-noise activity.  According to the Veteran's DD-214, his military occupational specialty was "Clerk Typist."  

At the Veteran's August 1970 pre-induction examination, his pure-tone thresholds, measured in decibels, were as follows:



500 Hz
1000 Hz
2000 Hz
3000 Hz
4000 Hz
Right
5
15
15
-
5
Left
20
20
15
-
15

At his separation examination in January 1972 each threshold was measured at 0 decibels.  

There exists a March 1976 examination from when the Veteran was apparently in the reserves.  There, his pure-tone thresholds, measured in decibels, were as follows:


500 Hz
1000 Hz
2000 Hz
3000 Hz
4000 Hz
Right
20
20
15
5
5
Left
25
20
5
10
15

He submitted a January 2012 private audiological opinion in support of his claims.  The examiner called into question the results of the January 1972 separation examination, stating that "[i]t would be highly unlikely that his hearing improved during military service, then deteriorated again..."  She noted all of the Veteran's in-service reports of rifle fire and explosions, as well as his statement that he reported suffering from a ringing in his ears at the time.  The examiner ultimately opined that it is more likely than not that the Veteran's hearing loss and tinnitus were related to military noise exposure.  However, throughout the statement, the physician erroneously considered the Veteran's March 1976 reserves examination as his separation examination.  She cited that this later examination represented a decrease in his overall hearing.  Therefore she apparently considered a wrong period of service lasting from 1970 to 1976 when rendering her opinion.  

To establish status as a "Veteran" based upon a period of active duty for training (ACDUTRA), a claimant must establish that he was disabled from disease or injury incurred or aggravated in the line of duty during that period of ACDUTRA.  38 C.F.R. § 3.1(a), (d); Harris v. West, 13 Vet. App. 509, 511 (2000); Paulson v. Brown, 7 Vet App. 466, 470 (1995).  The fact that a claimant has established status as a "Veteran" for purposes of other periods of service (e.g., prior active duty) does not obviate the need for him to establish that he is also a "Veteran" for purposes of periods of ACDUTRA where the claim for benefits is premised on those periods of ACDUTRA.  See Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998). 

Similarly, in order for him to achieve "Veteran" status and be eligible for service connection for disability claimed during his inactive service, the record must establish that he was disabled from an injury (though not disease) incurred or aggravated during INACDUTRA.  Id.; see also Paulson v. Brown, 7 Vet. App. 466, 470 (1995); Biggins v. Derwinski, 1 Vet. App. 474, 478 (1991).

To date, the Veteran's reserve service has not been verified and his claims file does not contain his service personnel records.  Remand is necessary to attempt to verify all periods of active duty for training (ACDUTRA) that the Veteran underwent following his separation from active duty in January 1972.  As the positive private opinion is predicated on an erroneous period of active duty service, it is not suitable for establishing service connection.  To date, the Veteran has not been afforded a VA compensation examination for these claims.  Thus, he should be afforded a VA examination to provide etiological opinions regarding his hearing loss and tinnitus, as the private opinion at least indicates that his current hearing issues may be related to his competent reports of in-service acoustic trauma.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Accordingly, the case is REMANDED for the following action:

1. Contact the National Personnel Records Center and/or any other indicated agency and verify the specific dates of the Veteran's periods of reserves service, including any ACDUTRA and INACDUTRA, following his separation from active duty in January 1972.  Also, make arrangements to have his personnel records added to the claims file.  

2. Then schedule the Veteran a VA audiological examination.  The claims folder should be made available to the examiner for review before the examination. All indicated tests and studies should be conducted.

After the review of the record and the examination are completed, the examiner should express the following opinions:

Is it as least as likely as not (e.g., 50% or greater probability) that the Veteran's left ear hearing loss had its clinical onset during active service, within one year of service separation, or is related to any in-service disease, event, or injury, including noise exposure?

Is it as least as likely as not (e.g., 50% or greater probability) that the Veteran's tinnitus had its clinical onset during active service or is related to any in-service disease, event, or injury, including noise exposure?

In making this determination, the examiner should consider not only the Veteran's active duty service from August 1970 to March 1972, but also all verified periods of ACDUTRA service in the Army Reserves.  

The examiner must also consider the Veteran's competent reports of experiencing acoustic trauma in the form of gunfire and explosions while in basic training, as well as his military occupational specialty of Clerk Typist.   

The examiner should also comment on the January 2012 private opinion from J.D., reconciling any differences of opinion or conflicting evidence found.  

The reasons and bases for all opinions should be provided.  If the examiner is unable to express the requested opinions without resorting to speculation, the reasons and bases for that opinion should be noted, and any missing evidence that would enable the opinion to be expressed should be identified.

3. Review the claims file and ensure that the foregoing development actions have been conducted and completed in full.  If any development is incomplete, appropriate corrective action must be implemented, including possibly returning the report to the providing examiner for corrective action.
 
4. Finally, after completing the requested actions, and any additional notification and/or development deemed warranted, readjudicate the claim on appeal.  If any benefit sought on appeal remains denied, furnish the Veteran and his representative with an SSOC and afford them the appropriate time period for response before the claims file is returned to the Board for further appellate consideration.










The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




